DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement filed 6/27/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered, for those items that have been lined through by the examiner. 
Non-patent literature item number 1, “European Search Report in application no. 19182962.1 dated January 3, 2020,” is entirely in German, and its content cannot be apprehended without a translation into English. 
Claim Objections
Claims 24, 32, and 39 are objected to because of the following informalities: 
Claim 24, line 3: “radiation ,or” appears instead of “radiation, or” 
Claim 32, line 5: “sensor, and” appears instead of “sensor,” 
Claim 32, line 9: “sensor,” appears instead of “sensor, and” 
Claim 39, line 7: “sphere,” appears instead of “sphere, and”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites, in part, “a plurality of discrete fins running circumferentially around the sphere and perpendicular to the equatorial plane or center point of the sphere.  Applicant’s meaning cannot be determined, since an assertion that an object or feature is perpendicular to a point has no meaning. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 23, 24, 27-31, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogel (DE 102012011518, see PTO-892, attached, for English translation). 
As to claim 21, Vogel discloses a reflector arrangement for determining the position or marking of target points for industrial or geodetic surveying (FIGS. 1, 3A, 3B), the reflector arrangement comprising: 
one retroreflector (paragraph [0061]), which 
provides a position determination for the reflector arrangement by means of parallel or coaxial, measurement beam reflection (paragraph [0061]), 
provides a passage surface for at least a part of measurement radiation entering the retroreflector as orientation measurement radiation (paragraph [0061]), and 
provides a reflector field of view having a first aperture angle around a yaw axis and a second aperture angle around a pitch axis orthogonal to the yaw axis (axis orthogonal to the yaw axis, paragraph [0061]), and 
a beam detection unit, by means of which the orientation measurement radiation passing through the retroreflector is acquirable (paragraph [0061]), 
wherein a spatial orientation of the reflector arrangement is at least partially definable with the aid of an orientation of a body-intrinsic coordinate system defined by at least the yaw axis in relation to an external coordinate system at least with the aid of a relative yaw angle, wherein the yaw angle specifies a rotational alignment of the reflector arrangement around the yaw axis (paragraph [0061]), 
wherein the beam detection unit comprises 
a first sensor for generating a signal in dependence on an acquisition of orientation measurement radiation (paragraph [0021]) and 
a first beam guiding unit, wherein the first sensor and the first beam guiding unit are arranged in such a way that a detection field of view for acquiring the orientation measurement radiation is defined by an interaction of the beam guiding unit and the sensor, which field of view has an aperture angle around the yaw axis which is less than the first aperture angle of the reflector field of view (implicitly: otherwise the incident light would be guided completely to the sensor and no part of this incident light would be incident light would be reflected), 
an alignment of the detection field of view around the yaw axis is variable by means of a pivot or rotation of the beam guiding unit around the yaw axis (implicit: a manual (implicit: a manual rotation of the geodetic target causes exactly this), and 
orientation measurement radiation passing through the retroreflector is acquirable in dependence on the alignment of the detection field of view using the first sensor (paragraph [0061]). 
As to claim 23, Vogel further discloses that the reflector arrangement or the beam guiding unit comprises a beam deflector designed and arranged for deflecting and/or focusing the radiation onto the first sensor, said radiation passing through the passage surface (FIGS. 3A, 3B). 
As to claim 24, Vogel further discloses that the first sensor is designed for generating the signal: depending on a detection of the orientation measurement radiation, or depending on an intensity of orientation measurement radiation incident on the first sensor (paragraph [0061]). 
As to claim 27, Vogel further discloses an analysis unit configured to determine the alignment of the detection field of view in dependence on a signal from the first sensor, wherein the analysis unit is configured such that: by means of the first sensor, an intensity-dependent signal curve is acquirable or during a rotation of the beam guiding unit, a signal intensity is determinable or storable depending on a respective yaw alignment of the beam guiding unit, the yaw angle is derivable based on the determination of the alignment of the detection field of view, or a pitch angle is derivable based on a time or rotation-angle-related distance of two measurement signal acquisitions during a rotation of the beam guiding unit of less than 360° (paragraph [0061]). 
As to claim 28, Vogel further discloses that the retroreflector is designed as a prism, and the prism comprises: a light entry surface forming a polygon, and the 
As to claim 29, Vogel further discloses, being designed as a 360° retroreflector having a plurality of retroreflectors which adjoin one another, that: the plurality of the prisms are arranged in a ring shape, and the 360° retroreflector defines an overall field of view around the yaw axis of 360°, wherein the optical axes of at least two prisms have a shared point of intersection with the yaw axis (paragraph [0077]). 
As to claim 30, Vogel further discloses that the plurality of the retroreflectors is arranged such that: the reflector arrangement comprises a central outlet, wherein the yaw axis extends centrally through the outlet, the beam detection unit is at least partially arranged in the outlet, and the beam detection unit is designed for angle-of-incidence-dependent acquisition of the orientation measurement radiation passing through an arbitrary one of the passage surfaces of the retroreflectors over the overall field of view of 360° (FIGS. 3A. 3B; paragraph [0078]). 
As to claim 31, Vogel further discloses that the beam detection unit comprises a second beam guiding unit and a second sensor, wherein the first beam guiding unit is associated with a first prism group and the second beam guiding unit is associated with a second prism group, wherein: the first and the second prism groups each comprise 
As to claim 34, Vogel further discloses, in a measurement aid instrument having a reflector arrangement according to claim 21, that the measurement aid instrument is designed for the contactless or tactile acquisition of a target point on an object having defined position relationship to the reflector arrangement (paragraph [0072]). 

Claim 35 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imada (JP 4293484, see PTO-892, attached). 
As to claim 35, Imada discloses a surveying spherical retroreflector for retroreflection of incoming surveying light (paragraph [0003], summary), the surveying spherical retroreflector comprising: 
a transparent, retroreflective sphere with a defined equatorial plane (FIGS. 1, 2, paragraph [0010], and “upper hemisphere” implicitly defines an equatorial plane); and 
a light shielding designed as shielding of the sphere against direct ambient or solar irradiation (paragraph [0010], final sentence). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel in view of Verheggen et al. (WO 2016/138585). 
As to claim 25, Vogel teaches the reflector arrangement of claim 21 as discussed above.  However, Vogel does not teach that the first beam guiding unit defines a rotational axis, aligned coaxially or in parallel to the yaw axis, wherein the beam guiding unit is rotatably mounted around the rotational axis for variation of the alignment of the detection field of view and provides a rotation-angle-dependent acquisition of the orientation measurement radiation.  Verheggen teaches a primary oscillating scanner driven by a galvanometer motor for back and forth scanning to provide for scanning through a swath (paragraphs [0026], [0029], [0046]), and therefore suggests that the first beam guiding unit defines a rotational axis, aligned coaxially or in parallel to the yaw axis, wherein the beam guiding unit is rotatably mounted around the rotational axis for variation of the alignment of the detection field of view and provides a rotation-angle-dependent acquisition of the orientation measurement radiation.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to utilize the reflector arrangement of claim 21 as taught by Vogel, in combination with the first beam guiding unit defining a rotational axis, aligned coaxially or in parallel to the yaw axis, wherein the beam guiding unit is rotatably mounted around the rotational axis for variation of the alignment of the detection field of view and provides a rotation-angle-dependent acquisition of the orientation measurement radiation as suggested by Verheggen, since such combination enables providing a desired laser spot density. 
As to claim 26, Vogel teaches the reflector arrangement of claim 21 as discussed above.  However, Vogel does not teach: a drive unit, which provides a controlled pivot and/or rotation of the beam guiding unit around the rotational axis or yaw axis; or an encoder unit, which is designed to acquire the alignment of the detection field of view, wherein the encoder unit is coupled to the beam guiding unit, the drive unit, or the rotational axis.  Verheggen teaches a primary oscillating scanner driven by a galvanometer motor for back and forth scanning to provide for scanning through a swath and also teaches that a programmable galvanometer-based scanner is configured to execute a swath-tracking algorithm (paragraphs [0026], [0029], [0046]), and therefore suggests a drive unit, which provides a controlled pivot and/or rotation of the beam guiding unit around the rotational axis or yaw axis; or an encoder unit, which is designed to acquire the alignment of the detection field of view, wherein the encoder unit is coupled to the beam guiding unit, the drive unit, or the rotational axis.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the reflector arrangement of claim 21 as taught by Vogel, in combination with a drive unit, which provides a controlled pivot and/or rotation of the beam guiding unit around the rotational axis or yaw axis; or an encoder unit, which is designed to acquire the alignment of the detection field of view, wherein the encoder unit is coupled to the beam guiding unit, the drive unit, or the rotational axis as suggested by Verheggen, since such combination enables maintaining desired laser spot density. 

Claims 36, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Imada in view of Gelbart (GB 2285550). 
As to claim 36, Imada teaches the surveying spherical retroreflector of claim 35 as discussed above.  However, Imada does not teach that the shielding comprises a side shielding, designed as shielding against ambient light beams impinging with an incidence angle of maximal 60° with respect to the equatorial plane.  Gelbart teaches the outside surface of the sphere being coated for shielding (page 8, line 17 to page 9, line 5), and therefore suggests that the shielding comprises a side shielding, designed as shielding against ambient light beams impinging with an incidence angle of maximal 60° with respect to the equatorial plane.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the surveying spherical retroreflector of claim 35 as taught by Imada, in combination with the shielding comprising a side shielding, designed as shielding against ambient light beams impinging with an incidence angle of maximal 60° with respect to the equatorial plane as suggested by Gelbart, since such combination enables selectively tuning reflectivity as a function of wavelength. 
As to claim 37, Imada as modified by Gelbart teaches the surveying spherical retroreflector of claim 36 as just discussed.  However, Imada does not teach that the side shielding: extends 360° around the north-south-axis of the sphere or is embodied as a hollow structure running substantially around a north-to-south hemisphere of the sphere.  Gelbart teaches the outer surface being coated, thus 360 degrees, and also teaches an inner sphere, hence a hollow outer sphere (page 8, line 17 to page 9, line 5), and therefore suggests that the side shielding: extends 360° around the north-south-
As to claim 40, Imada teaches the surveying spherical retroreflector of claim 35 as discussed above.  However, Imada does not teach that the shielding comprises: a reflective coating extending 360° around the north-south-axis of the sphere and has a reflectivity in between 25% and 45%, a reflective coating extending 180° at most around the north-south-axis of the sphere and has a near-total-reflectivity, or a band-pass light filter coating adapted to the wavelength of the surveying light.  Gelbart teaches that the shielding comprises: a reflective coating extending 360° around the north-south-axis of the sphere and has a reflectivity in between 25% and 45%, a reflective coating extending 180° at most around the north-south-axis of the sphere and has a near-total-reflectivity, or a band-pass light filter coating adapted to the wavelength of the surveying light (page 8, line 17 to page 9, line 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the surveying spherical retroreflector of claim 35 as taught by Imada, in combination with the shielding comprising: a reflective coating extending 360° around the north-south-axis of the sphere and has a reflectivity in between 25% and 45%, a reflective coating extending . 

Allowable Subject Matter
Claims 22, 32, 33, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645